                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:19-cv-00303-MR

CHRISTOPHER ANTHONY JUDD,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BUNCOMBE COUNTY, et al.,        )                             ORDER
                                )
              Defendants.       )
_______________________________ )

         THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1]. Also pending is a Motion to Appoint Counsel [Doc. 6].

Plaintiff is proceeding in forma pauperis. [Doc. 9].

I.       BACKGROUND

         Pro se Plaintiff was incarcerated when he filed this civil rights suit

pursuant to 42 U.S.C. § 1983, complaining about incidents that allegedly

occurred at the Buncombe County Detention Facility (“BCDF”). He names

as Defendants: Buncombe County; the Buncombe County Sheriff;1 Jane

Doe, a mental healthcare provider; and John Does 1 through 6. Plaintiff

alleges that Defendants’ failure to provide adequate mental health care,

failure to train and supervise with regards to mental health crises and suicide


1   Plaintiff named Van Duncan but the current Buncombe County Sheriff is Quentin Miller.


           Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 1 of 9
prevention, a deliberately indifferent policy, deliberate indifference to

Plaintiff’s serious mental health conditions, and failure to protect Plaintiff from

self-injury resulted in his suicide attempt on November 13, 2016 and

subsequent serious injuries.

      In his Complaint, Plaintiff alleges that he informed Deputy John Doe 1

that he was suicidal and asked to go to the hospital upon his arrest on

November 11, 2016. John Doe 1 refused and took Plaintiff to BCDF, where

he left him with detention facility employee John Doe 2. Plaintiff “assume[s]”

that John Doe 1 informed John Doe 2 of Plaintiff’s threat of suicide but “he

may not have” done so. [Doc. 1 at 6]. John Doe 2 processed Plaintiff and

transported him to the drunk tank and “may or may not have” informed

central booking of Plaintiff’s suicide threat. [Doc. 1 at 7]. Plaintiff alleges

that “[i]t is possible” that “any one of at least 6 other John Doe defendants

came into contact with [Plaintiff] and either observed [him] engaging in

strange behavior or heard [him] making suicidal statements and failed to act

reasonably” by protecting Plaintiff from self-harm. [Doc. 1 at 7-8].

      Plaintiff   seeks   compensatory      and    punitive   damages     totaling

$75,000,000.




                                        2



        Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 2 of 9
II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In its frivolity review,

a court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual

contentions, such as fantastic or delusional scenarios. Neitzke v. Williams,

490 U.S. 319, 327-28 (1989).

      A pro se complaint must be construed liberally. Haines v. Kerner, 404

U.S. 519, 520 (1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir.

2009) (“Liberal construction of the pleadings is particularly appropriate where

… there is a pro se complaint raising civil rights issues.”). However, a pro

se complaint must contain sufficient facts “to raise a right to relief above the

speculative level” and “state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007); see Ashcroft v. Iqbal,

556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983).


                                         3



        Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 3 of 9
III.   DISCUSSION

       The Complaint in the instant case is duplicative of an earlier-filed

action. Plaintiff filed a civil rights action addressing the same suicide attempt

in this Court, Civil Case No. 1:19-cv-76-MR. Plaintiff’s Fourth Amended

Complaint in Civil Case No. 1:19-cv-76 was filed just two days before the

Complaint in the instant case was filed.2 The Fourth Amended Complaint in

Civil Case No. 1:19-cv-76 passed initial review on claims of inadequate

mental healthcare policy by BCSO and deliberate indifference to Plaintiff’s

serious psychological needs against the John Doe 1 deputy sheriff who

arrested Plaintiff; Deputy Daniel Hayes and the Jane Doe mental healthcare

provider who interviewed Plaintiff on intake on November 11, 2016; and

Deputy Billy Watkins to whom Plaintiff mentioned suicide before his suicide

attempt on November 13, 2016. The claims in the instant case against John

Doe 1 deputy sheriff, Deputy Hayes, Jane Doe mental healthcare provider,

and Deputy Watkins are duplicative of the claims asserted in the earlier

action and are therefore subject to dismissal.3


2 Houston v. Lack, 487 U.S. 266 (1988) (establishing the prison mailbox rule); see Lewis
v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prison mailbox rule
to § 1983 case).

3 The Complaint includes allegations against Deputies Hayes and Watkins but Plaintiff
fails to include these individuals in the caption or identify them as defendants. See
generally Fed. R. Civ. P. 10(a) (requiring the title of the pleading to name all of the parties).
                                              4



          Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 4 of 9
       Plaintiff additionally asserts deliberate indifference claims against

defendants identified as John Does 2 through 6. These claims, however, are

insufficient to pass initial review.

       Prisoners have the right to receive adequate medical care while

incarcerated.4 See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Scinto v.

Stansberry, 841 F.3d 219, 236 (4th Cir. 2016). This constitutional right is

violated when a prison official demonstrates “deliberate indifference” to an

inmate’s serious medical or psychological needs. Id.; Buffington v. Baltimore



4 Because Plaintiff was a pre-trial detainee at the relevant times, his medical claim is
properly brought under the Fourteenth Amendment rather than the Eighth Amendment,
which applies to convicted prisoners. See City of Revere v. Mass. Gen. Hosp., 463 U.S.
239 (1983); see also Martin v. Gentile, 849 F.2d 863 (4th Cir. 1988) (applying the
Fourteenth Amendment to an arrestee’s deliberate indifference claim). The Fourth Circuit
has long applied the Eighth Amendment deliberate indifference standard to pretrial
detainees’ claims for the denial of medical care. See, e.g., Young v. City of Mount Ranier,
238 F.3d 567, 575 (4th Cir. 2001); Grayson v. Peed, 195 F.3d 692, 695 (4th Cir.1999);
Belcher v. Oliver, 898 F.2d 32, 34 (4th Cir.1990); Martin, 849 F.3d at 863. Some circuits
have held, in light of Kingsley v. Hendrickson, 576 U.S. 389 (2015), that an objective
reasonableness standard should apply in custodial contexts beyond excessive force,
including medical claims. See, e.g., Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019)
(extending the objective standard to conditions of confinement cases); Darnell v. Pineiro,
849 F.3d 17, 35 (2d Cir. 2017) (extending objective standard to conditions of confinement
cases); Castro v. City of Los Angeles, 833 F.3d 1060, 1069-70 (9th Cir. 2016 (en banc)
(extending the objective standard to failure to protect claims). The Fourth Circuit has not
yet addressed this question. See, e.g., Duff v. Potter, 665 F. App’x 242, 244-45 (4th Cir.
2016) (applying the Kingsley standard to a detainee’s excessive force claim but declining
to disturb the district court’s ruling on plaintiff’s claim of deliberate indifference to a serious
medical need for procedural reasons). The Court will apply the deliberate indifference
standard in this case, as the relevant Fourth Circuit case law has not been overruled and
the Fourth Circuit has not expressed any intention to do so. See, e.g., Shover v. Chestnut,
798 F. App’x 760, 761–62 (4th Cir. 2020) (applying the deliberate indifference standard to
a pretrial detainee’s medical claim without discussing Kingsley).
                                                   5



          Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 5 of 9
Cnty., Md., 913 F.2d 113, 120 (4th Cir. 1990) (“A serious psychological

impairment can qualify as [a serious] medical need.”). To state a § 1983

claim for deliberate indifference to a serious medical need, a prisoner must

show that he has a serious medical need and that officials knowingly

disregarded that need and the substantial risk it posed. DePaola v. Clarke,

884 F.3d 481, 486 (4th Cir. 2018); see Farmer v. Brennan,” 511 U.S. 825,

832 (1994).

      A “serious medical need” is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (internal quotation marks omitted).

An official acts with deliberate indifference if he had actual knowledge of the

prisoner’s serious medical needs and the related risks but nevertheless

disregards them. DePaola, 884 F.3d at 846. The prison official “must both

be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer,

511 U.S. at 837. Mere negligence or malpractice does not violate the Eighth

Amendment. Miltier v. Beorn, 896 F.2d 848, 852 (4th Cir. 1990), overruled

on other grounds by Farmer, 511 U.S. at 825.


                                      6



        Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 6 of 9
      Plaintiff has adequately alleged the existence of a serious

psychological need. See Brown v. Harris, 240 F.3d 383, 389 (4th Cir. 2001)

(suicide is the type of serious injury contemplated by the Eighth

Amendment). However, Plaintiff has failed to state a claim for deliberate

indifference against John Does 2 through 6 because the allegations, when

liberally construed, fail to demonstrate that John Does 2 through 6 had actual

knowledge of Plaintiff’s serious medical or psychological need but

nevertheless failed to act. Plaintiff claims that John Doe 2 “may or may not”

have been told about Plaintiff’s suicide threat by John Doe 1 and merely

processed Plaintiff and transported him to the drunk tank, and he “may or

may not” have informed central booking of Plaintiff’s suicide threat. [Doc. 1

at 6-7]. He further alleges that it is “possible” that John Does 3 through 6

might have seen Plaintiff acting strangely or making suicidal statements and

failed protect him from a “known” risk of suicide. [Doc. 1 at 7-8]. These

speculative claims fail to plausibly allege that John Does 2 through 6 had

actual knowledge of Plaintiff’s serious psychological need and that they

intentionally disregarded a risk of harm. See, e.g., Goodman v. Wexford

Health Sources, Inc., 425 Fed. Appx. 202 (4th Cir. 2011) (plaintiff’s allegation

that the nurse knew about his medical condition, with nothing more, was

insufficient to support a finding that the nurse had a sufficiently culpable state
                                        7



        Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 7 of 9
of mind of deliberate indifference to a serious medical condition; Plaintiff did

not allege he spoke to the nurse directly to inform her of his medical condition

or that anyone told the nurse of his medical condition). Thus, the claims

against John Doe Defendants 2 through 6 are insufficient to proceed and will

be dismissed.

         Because this action is duplicative of another earlier-filed pending

action, it will be dismissed without prejudice. Because this action is being

dismissed, Plaintiff’s Motion to Appoint Counsel will be denied as moot.5

IV.      CONCLUSION

         For the reasons stated herein, the Court will dismiss this action without

prejudice.

         IT IS, THEREFORE, ORDERED that:

      1. This action is DISMISSED WITHOUT PREJUDICE as duplicative of

         Civil Case No. 1:19-cv-76-MR.

      2. Plaintiff’s Motion to Appoint Counsel [Doc. 6] is DENIED as moot.

      3. The Clerk is directed to terminate this action.




5 Even if this Motion were not moot it would be denied because Plaintiff has failed to
demonstrate the existence of exceptional circumstances that would warrant the
appointment of counsel. See Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987)
(requiring a plaintiff must present “exceptional circumstances” for the court to seek the
assistance of a private attorney for a plaintiff who is unable to afford counsel).
                                               8



           Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 8 of 9
   IT IS SO ORDERED.
Signed: May 27,
            27, 2020
                2020




                                   9



      Case 1:19-cv-00303-MR Document 11 Filed 05/27/20 Page 9 of 9
